Raymond A. Wolf v. Commissioner.Wolf v. CommissionerDocket No. 2463-69-SC.United States Tax CourtT.C. Memo 1969-253; 1969 Tax Ct. Memo LEXIS 42; 28 T.C.M. (CCH) 1301; T.C.M. (RIA) 69253; December 1, 1969, Filed Raymond A. Wolf, pro se, 133 Via Copla, Alamo, Calif., John Gigounas, for the respondent.  TIETJENSMemorandum Opinion TIETJENS, Judge: The Commissioner determined a deficiency in petitioner's Federal income tax for the taxable year 1965 in the amount of $192, resulting from the disallowance of a claimed $600 dependency exemption. Raymond A. Wolf (hereinafter referred to as petitioner) maintained a legal residence in Contra Costa County, California, at the time the petition herein was filed. He filed his 1965 Federal income tax return with the district director of internal revenue in San Francisco, California. Petitioner and his former wife Margaret had a child, Christine, born December 26, 1949. They were divorced in August 1960. During the year in question, Christine did not, at any time, reside with petitioner. *43  The foregoing constitute all the facts that can be found from the evidence offered at the trial of this case. Petitioner claims he furnished more than one-half of the support of Christine during 1965 and thereby is entitled to the dependency deduction provided in section 152, I.R.C. 1954. He offers no evidence in support of his claim except by way of citing the respondent's allowance of the exemption in prior years under allegedly the same circumstances as existed in 1965. Such an argument is to no avail. In proceedings before this Court, the burden of proof is on the petitioner, Rule 32, Tax Court Rules of Practice. To prevail, he must overcome the presumption in favor of the Commissioner's determination. We hold that there has been a failure of proof by the petitioner and accordingly, Decision will be entered for the respondent.